Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR §1.114
2.	A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on June 20, 2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated December 20, 2021 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on June 20, 2022 has been entered.  Claim 21-33 were cancelled by applicant.  Claims 34-44 were added by the applicant. Claims 34-44 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC §112(a)
3.	The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


4.	Claims 34-44 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 34 recites the limitation, “creating or identifying, in response to the indication of the intent to tip by the user, a second network channel wallet associated with the content creator…” However, the applicant’s specification does not appear to provide support for creating the second network channel in response to the indication of the intent to tip by the user. Paragraph 54 of the applicant’s specification discloses a process wherein a new PBLNC wallet (i.e., a first network channel wallet) is established/created for the content consumer in response to the content consumer sending a tip to a content creator for the first time. However, the specification does not appear to state that a PBLNC wallet is established for the content creator at this time. Rather, this portion of the applicant’s specification appears to state that the PBLNC wallet for the content creator is established by the website host before the content consumer initiates the tip. Therefore, there is insufficient support for this limitation presented in the applicant’s specification.
Since claim 39 has the substantially same issue as claim 34, claim 39 is rejected for the grounds and rationale used to reject claim 34. Since claims 35-38 and 40-44 include the respective limitations of claims 34 or 39, these claims are rejected for the grounds and rationale used to reject claims 34 and 39. Appropriate correction or clarification of these claims is required.  No new matter may be added. 

Claim Rejections - 35 USC §112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 34-38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation, “wherein the plurality of settlement crypto wallets comprise at least a content creator settlement wallet associated with the content creator, a web hosting wallet associated with a host of the web application, and an administrative wallet associated with a provider of the , and wherein the transfer of all funds in the second network channel wallet to a plurality of settlement crypto wallets is based on a rule set that indicates an allocation percentage of each of the plurality of settlement crypto wallets.” It appears that the applicant unintentionally omitted the ending of the underlined phrase. Therefore, the entity being referred to in this phrase is unclear. For the purpose of examination, the examiner has interpreted this phrase to be referring to the provider of the PENNY tipping system (i.e., the administrator of the tipping system). This interpretation is based on Paragraph 38 of the applicant’s specification which states, “For example, applicable contract terms may provide that funds from every channel closing period are distributed 80 percent to the content creator, 10 percent to the website host, and 10 percent to PENNY.” This portion of the specification states that PENNY (i.e., the administrator of the tipping system) receives a portion of the funds at settlement.
            Since claims 35-38 include the respective limitations of claim 34, these claims are rejected for the grounds and rationale used to reject claim 34. Appropriate correction or clarification of these claims is required.  No new matter may be added. 

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 34-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Step 1
9.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 34-44). Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1
10.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 34 recites the abstract idea of: 
A [[computer-implemented]] method related to enabling tips between at least one content consumer and at least one content creator, comprising:
receiving, in response to selection of a select tipping option of the one or more tipping options, an indication of an intent to tip by a user, wherein the indication of the intent to tip comprises a micro-tipping tip amount, and wherein the tip amount is a micro-tipping amount from $.01 to $3.00 including endpoints; 
creating or identifying, in response to the indication of the intent to tip by the user, a first [[network channel]] wallet associated with the user; 
creating or identifying, in response to the indication of the intent to tip by the user, a second [[network channel]] wallet associated with the content creator, wherein each of the first [[network channel]] wallet and the second [[network channel]] wallet is registered to the content channel…; 
causing, in response to the indication of the intent to tip by the user, funding of the first [[network channel]] wallet with the micro-tipping amount from a user [[crypto]] wallet; 
causing… a transaction that represents a transfer of the micro-tipping amount from the first [[network channel]] wallet to the second [[network channel]] wallet; 
updating, based on the transaction, at least one of the first [[network channel]] wallet or the second [[network channel]] wallet to reflect the transaction; and 
upon exceeding a settlement threshold, automatically causing a transaction that represents a transfer of all funds in the second [[network channel]] wallet to a plurality of settlement [[crypto]] wallets, wherein the plurality of settlement [[crypto]] wallets comprise at least a content creator settlement wallet associated with the content creator, a web hosting wallet associated with a host of the web application, and an administrative wallet associated with a provider of the , and 
wherein the transfer of all funds in the second [[network channel]] wallet to a plurality of settlement [[crypto]] wallets is based on a rule set that indicates an allocation percentage of each of the plurality of settlement [[crypto]] wallets.
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, facilitating payments between individuals). 

Step 2A, Prong 2
11.	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 34 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 34 also recite generic computer components (e.g., a web application, a layer two network of a blockchain network implementing a cryptocurrency protocol, and “network channel” and “crypto” wallets). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Additionally, the examiner notes that simply stating that this process is performed using blockchain technology does not amount to an improvement to blockchain technology itself. For example, claim 34 also recites the limitation, “wherein each of the first network channel wallet and the second network channel wallet… is able to transact on a layer two network of a blockchain network implementing a cryptocurrency protocol capable of transactions of 1 satoshi (0.00000001 BTC).” This limitation merely further describes the structure of the blockchain on which the abstract idea is performed. These limitations do not provide any indication of an improvement to blockchain technology. Rather, this merely state that the method utilizes a “layer two network” to facilitate the micropayments (e.g., the Bitcoin Network and the Bitcoin Lightning Network; See Paragraph 26 of the applicant’s specification). Therefore, these limitations amount to no more than merely applying blockchain technology to implement the abstract idea. Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Claim 34 also recites the following limitations:
causing, using a web application, a tipping icon to be presented via a content channel, wherein the tipping icon is associated with content presented via the content channel, and wherein the content is associated with a content creator; and
causing, in response to engagement of the tipping icon and via the web application, output of one or more tipping options, each of the tipping options indicative of an amount from $.01 to $3.00 including endpoints.
	These limitations simply state that the system displays/outputs a tipping icon and a plurality of options for selecting a tipping amount to the user. In other words, the system simply outputs information to the user via a content channel (i.e., a website). Therefore, these limitations amount to no more than mere data outputting, which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Thus, claim 34 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 34 is directed to an abstract idea.
	
Step 2B
12.	Under the 2019 PEG step 2B analysis, the additional elements of claim 34 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the recited additional elements (e.g., a web application, a layer two network of a blockchain network implementing a cryptocurrency protocol, and “network channel” and “crypto” wallets), do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality where they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraphs 26 and 27). 
	Additionally, the following limitations identified above as insignificant extra-solution activity (mere data displaying/outputting) have been reevaluated under Step 2B:
causing, using a web application, a tipping icon to be presented via a content channel, wherein the tipping icon is associated with content presented via the content channel, and wherein the content is associated with a content creator; and
causing, in response to engagement of the tipping icon and via the web application, output of one or more tipping options, each of the tipping options indicative of an amount from $.01 to $3.00 including endpoints.
	In view of the requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data displaying/outputting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Thus, claim 34 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
13.	Independent claim 39 is similarly rejected under 35 U.S.C. 101 for the reasons described below:
	Claim 39 recites limitations that are substantially similar to those recited in claim 34. However, the primary difference between claims 39 and 34 is that claim 39 does not recite the following limitations recited in claim 34:
causing, in response to engagement of the tipping icon and via the web application, output of one or more tipping options, each of the tipping options indicative of an amount from $.01 to $3.00 including endpoints; and
upon exceeding a settlement threshold, automatically causing a transaction that represents a transfer of all funds in the second network channel wallet to a plurality of settlement crypto wallets, wherein the plurality of settlement crypto wallets comprise at least a content creator settlement wallet associated with the content creator, a web hosting wallet associated with a host of the web application, and an administrative wallet associated with a provider of the, and wherein the transfer of all funds in the second network channel wallet to a plurality of settlement crypto wallets is based on a rule set that indicates an allocation percentage of each of the plurality of settlement crypto wallets.
	Therefore, claim 39 is simply a broader recitation of claim 34. Similarly, as described above regarding claim 34, claim 39 recites generic computer components (e.g. a web application, a layer two network of a blockchain network implementing a cryptocurrency protocol, and “network channel” and “crypto” wallets) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 34 and 39, claim 39 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Dependent Claims
14.	Dependent claims 35-38 and 40-44 are also rejected under 35 U.S.C. 101 for the reasons described below: 
	Claims 35 and 41 simply provide further definition to the “content channel” recited in claims 34 and 39. Simply stating that a content channel comprises a website does not provide any indication of an improvement to any technology or technological field. Rather, this merely defines the structure of the content channel.
	Claims 36 and 42 simply provide further definition to the “settlement threshold” recited in claims 34 and 39. Simply stating that the settlement threshold is a time limit does not provide any indication of an improvement to any technology or technological field. Rather, this merely defines the type of information that corresponds to the settlement threshold.
	Claims 37 and 43 simply provide further definition to the “settlement threshold” recited in claims 34 and 39. Simply stating that the settlement threshold is an amount of funds does not provide any indication of an improvement to any technology or technological field. Rather, this merely defines the type of information that corresponds to the settlement threshold.
	Claims 38 and 44 simply provide further definition to the “rule set” recited in claims 34 and 39. Simply stating that the rule set comprises a computer-implemented smart contract does not provide any indication of an improvement to any technology or technological field. Rather, this amounts to no more than simply applying generic smart contract technology to implement the abstract idea on a computer.
	Claim 40 recites limitations that are substantially similar to limitations recited in claim 34 (i.e., upon exceeding a settlement threshold, automatically causing a transaction that represents a transfer of all funds…). Therefore, the limitations of claim 40 are rejected under a similar rationale as described above regarding claim 34.
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).

Response to Arguments
15.	Applicant’s arguments filed June 20, 2022 have been fully considered. 

Arguments Regarding 35 U.S.C. 101
16.	Applicant’s arguments (Amendment, Pages 1-5) concerning the prior rejection of the claims under 35 U.S.C. 101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Additionally, on pages 2-5 of their remarks, the applicant cites several court cases to argue that the claims are not directed to a judicial exception. For example, on page 2 of their remarks, the applicant argues, “For example, in Enfish, the Federal Circuit held claims reciting a self-referential table for a computer database eligible under step one because the claims were directed to a particular improvement in the computer's functionality. 822 F.3d at 1336. That the invention ran on a general-purpose computer did not doom the claims because unlike claims that merely "add[] conventional computer components to well- known business practices," the claimed self-referential table was "a specific type of data structure designed to improve the way a computer stores and retrieves data in memory." Id. at 1338-39.” The examiner respectfully disagrees that the findings presented in Enfish are applicable to the claims recited in the instant application. Specifically, the examiner notes that the court in Enfish found that the claims at issue recited a specific improvement to conventional database technology itself. In other words, the claims were specifically directed to an improvement in database technology, rather than simply utilizing database technology to implement an abstract idea. However, the claims of the instant application, as currently drafted, are not directed to a specific improvement in blockchain technology itself. Rather, the claims simply utilize blockchain technology to implement the abstract idea of facilitating a microtransaction between individuals. Therefore, such an implementation of blockchain technology in the field of transaction processing does not amount to an improvement to any technology or technological field. A similar argument can be made for the additional court cases cited by the applicant.
Additionally, on pages 2-5 of their remarks, the applicant cites several court cases to argue that the claims are not directed to a judicial exception. For example, on page 2 of their remarks, the applicant argues, “The instant specification discusses technological shortcomings that the invention seeks to address. The widespread proliferation and adoption of Internet and mobile device access across the world has enabled countless benefits to individuals, businesses and national economies arising from the ability to send and receive funds through Internet applications.” The examiner respectfully disagrees. While the examiner recognizes that there may be benefits to performing microtransactions using layer two blockchain technology, the claims do not recite an improvement in the blockchain technology itself that produces these benefits. Rather, these benefits are simply a product of applying the blockchain technology to the process of facilitating micropayment transactions.
Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 U.S.C. 101 is maintained. 

Comments Regarding 35 U.S.C. 102/103
17.	The claims were not rejected under 35 U.S.C. 102/103 in the final rejection dated December 20, 2021. However, the applicant has made significant changes to the claims. Therefore, the examiner has provided an explanation regarding why the current claims are distinguishable from the prior art below.
	The examiner notes that the following limitations are not taught in the prior art:
creating or identifying, in response to the indication of the intent to tip by the user, a first network channel wallet associated with the user; 
creating or identifying, in response to the indication of the intent to tip by the user, a second network channel wallet associated with the content creator, wherein each of the first network channel wallet and the second network channel wallet is registered to the content channel and is able to transact on a layer two network of a blockchain network implementing a cryptocurrency protocol capable of transactions of 1 satoshi (0.00000001 BTC); and
causing, in response to the indication of the intent to tip by the user, funding of the first network channel wallet with the micro-tipping amount from a user crypto wallet.
	Specifically, a process for utilizing multiple “network channel wallets” of a content consumer and a content creator, and registered to a content channel, to facilitate microtransactions was not identified in the prior art. These limitations describe a process in which a network channel wallet of a content consumer is funded an amount of cryptocurrency in response to the initiation of a tip by the content consumer. The reference that most closely teaches this process is Kohn (U.S. Pre-Grant Publication No. 20170243216). Kohn teaches a process for allowing a user to interact with a tip button displayed within online content (See Kohn, Figure 6). The tip may be provided to the content source provider in the form of cryptocurrency. However, Kohn does not explicitly teach the user of “network channel wallets” that are funded for an amount defined by a content consumer from a separate cryptocurrency wallet. Additionally, Kohn does not teach that the wallet of the content consumer is funded in response to the content consumer initiating the tip. Therefore, for at least these reasons, claims 34-44 are distinguishable from the prior art.

Citation of Pertinent Prior Art
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kiyooka (U.S. Patent No. 10863243): Describes a video streaming playback system that enables video hosting website operators and content creators to obtain revenue. The system includes a tipping module.
DiMascio (U.S. Pre-Grant Publication No. 20180121972): Describes a method for distributing a plurality of funds to a plurality of content creators

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696